Case: 20-30734      Document: 00516018757        Page: 1     Date Filed: 09/17/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 17, 2021
                                  No. 20-30734
                                                                       Lyle W. Cayce
                                                                            Clerk
   Anthony Allen; Stephanie Anthony; Louisiana State
   Conference of the NAACP,

                                                           Plaintiffs—Appellees,

                                       versus

   State of Louisiana; R. Kyle Ardoin, Secretary of State of
   Louisiana in his official capacity,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 19-CV-479


   Before Davis, Duncan, and Oldham, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Three decades ago, a federal consent decree—the “Chisom
   decree”—created Louisiana’s one majority-black supreme court district. In
   this appeal, we are asked whether that decree also governs the other six
   districts. The answer is no.
          The district court therefore rightly denied Louisiana’s motion to
   dismiss this Voting Rights Act suit for lack of jurisdiction. The state argued
   that the Chisom decree centralizes perpetual federal control over all supreme
Case: 20-30734      Document: 00516018757           Page: 2    Date Filed: 09/17/2021




                                     No. 20-30734


   court districts in the Eastern District of Louisiana, which issued the decree.
   The district court rejected that reading for good reason: it is plainly wrong.
          Louisiana would inflate the Chisom decree beyond its terms and the
   lawsuit that spawned it. The present suit, however, addresses a different
   electoral district untouched by the decree. So, even assuming the decree still
   lives after all these years—something we are not asked to decide—it could
   not oust the district court’s jurisdiction over this case. This being a certified
   appeal, we decide that and nothing more.
          The certified order is AFFIRMED.
                                          I.
          The seven members of the Louisiana Supreme Court are currently
   elected from these seven single-member districts:




                                          2
Case: 20-30734        Document: 00516018757              Page: 3       Date Filed: 09/17/2021




                                         No. 20-30734


   See La. S. Ct., Maps of Judicial Districts, https://www.lasc.org/About/
   MapsofJudicialDistricts (last visited Aug. 24, 2021).
           Plaintiffs claim this system unlawfully dilutes black votes. So, in 2019
   they sued in the Middle District of Louisiana under section 2 of the Voting
   Rights Act of 1965, 52 U.S.C. § 10101 et seq. (“VRA”). 1 See generally Brnovich
   v. Democratic Nat’l Comm., 141 S. Ct. 2321, 2330–33 (2021). They allege
   Louisiana’s demography would support two majority-black districts. But
   Louisiana has only one—District 7—created as a result of the “Chisom
   decree,” a 1992 consent decree arising out of prior VRA litigation.2 Plaintiffs
   thus seek to create a second majority-black district, alleging it could be drawn
   in District 5, which includes East Baton Rouge Parish and surrounding
   parishes.
           Louisiana moved to dismiss for lack of subject-matter jurisdiction. It
   argued that, due to the Chisom decree’s continuing operation, only the
   Eastern District of Louisiana has “subject matter jurisdiction over cases
   involving Louisiana’s Supreme Court districts.” The district court disagreed
   for two reasons. Principally, it ruled that Plaintiffs’ only aim is to redraw
   District 5 and so their suit “falls outside the jurisdiction of the Chisom
   [decree],” which concerned only the new district—District 7—spawned by
   the Chisom litigation. Alternatively, even granting Louisiana’s premise that
   this suit “collaterally attacks” the decree, the court ruled Plaintiffs could


           1
            The plaintiffs are the Louisiana State Conference of the NAACP and two black
   Louisianans who reside in East Baton Rouge Parish. The defendants are the State of
   Louisiana and the Louisiana Secretary of State, R. Kyle Ardoin, in his official capacity. We
   refer to the plaintiffs collectively as “Plaintiffs” and the defendants collectively as
   “Louisiana” or “state.”
           2
             See Chisom v. Roemer, 501 U.S. 380, 384–90 (1991); Chisom v. Jindal, 890 F. Supp.
   2d 696, 702 (E.D. La. 2012); Perschall v. State, 96-0322 (La. 7/1/97), 697 So. 2d 240, 243–
   247 (all discussing litigation and decree); see also infra III.A (same).




                                                3
Case: 20-30734        Document: 00516018757              Page: 4      Date Filed: 09/17/2021




                                         No. 20-30734


   bring such an attack. The court reasoned that, under Martin v. Wilks, 490
   U.S. 755 (1989), “non-parties to a consent decree can in fact bring a separate
   action challenging that decree except in certain narrow exceptions” not
   relevant here. 3
           The district court then granted Louisiana’s motion for interlocutory
   appeal. 4 The court stated that its order denying Louisiana’s motion to
   dismiss presented this controlling question of law: “[W]hether the Eastern
   District [of Louisiana] has exclusive subject-matter jurisdiction over all
   matters involving Louisiana Supreme Court districts under the [Chisom
   decree].” We accepted the appeal. See 28 U.S.C. § 1292(b); Fed. R. App.
   P. 5(a).
                                              II.
           The issues before us are all subject to de novo review. Certified orders
   are reviewed de novo, United States ex rel. Simoneaux v. E.I. duPont de Nemours
   & Co., 843 F.3d 1033, 1035 (5th Cir. 2016), as is a district court’s ruling on
   subject-matter jurisdiction, Laufer v. Mann Hospitality, L.L.C., 996 F.3d 269,
   271 (5th Cir. 2021). And a “district court’s interpretation of the terms of a
   consent decree . . . is reviewed de novo.” Walker v. U.S. Dep’t of Hous. & Urb.
   Dev., 912 F.2d 819, 825 (5th Cir. 1990); see also Frew v. Janek, 820 F.3d 715,
   723 (5th Cir. 2016) (same).



           3
             The court also rejected Louisiana’s arguments that Plaintiffs lack standing and
   that Chisom v. Roemer—which applied the VRA to state judicial elections, 501 U.S. at 404—
   is no longer good law. Those issues are not before us. Louisiana also moved to transfer
   venue to the Eastern District of Louisiana. The district court denied this motion “without
   prejudice, subject to refiling, if necessary, after the Fifth Circuit renders a decision on
   [Louisiana’s] interlocutory appeal[.]”
           4
             The court denied Louisiana’s motion for stay pending appeal. Louisiana did not
   seek a similar stay from our court.




                                               4
Case: 20-30734         Document: 00516018757             Page: 5      Date Filed: 09/17/2021




                                          No. 20-30734


                                              III.
          The district court ruled that its jurisdiction over Plaintiffs’ suit was
   undisturbed by the Chisom decree, which principally concerned a different
   electoral district from the one at issue here. We agree and affirm on that basis.
   So, we need not reach the court’s alternative holding that Plaintiffs can
   collaterally attack the decree. To explain our decision, we first sketch the
   decree’s origins. Then we explain why the decree, assuming it is still in force,
   does not oust the district court of jurisdiction over this case.
                                               A.
          The Chisom decree arose out of a 1986 class action challenging the
   prior system for electing the Louisiana Supreme Court. 5 Five justices were
   elected from five single-member districts; the other two were elected from a
   single at-large district (the “First Supreme Court District”) that
   encompassed four parishes—Orleans, Jefferson, St. Bernard, and
   Plaquemines. See La. Rev. Stat. § 13:101 (1975). The suit was brought
   under the VRA on behalf of black Orleans Parish voters, who claimed the at-
   large district unlawfully diluted black votes in majority-black Orleans Parish.
          After years of litigation, the parties entered into the 1992 Chisom
   decree contingent on the state legislature’s enacting Act 512, which occurred
   that same year. The decree did the following. First, it created a new supreme
   court district “comprised solely of Orleans Parish,” from which a new justice
   would be elected when a vacancy opened in the at-large district. Second, the
   decree created a temporary “Chisom seat” on the supreme court; this seat
   would be filled by an eighth justice—drawn from a new slot on the Louisiana
   Fourth Circuit—who would serve in rotation with the other justices. The



          5
              A more detailed discussion appears in Chisom, 890 F. Supp. 2d at 702–07.




                                                5
Case: 20-30734        Document: 00516018757              Page: 6      Date Filed: 09/17/2021




                                         No. 20-30734


   Chisom seat would expire, however, upon the seating of a justice elected from
   the newly-created Orleans Parish district. Third, the decree called for
   legislative “reapportionment of the seven districts of the Louisiana Supreme
   Court.” Specifically, “[t]he reapportionment [would] provide for a single-
   member district that is majority black in voting age population that includes
   Orleans Parish in its entirety,” effective January 1, 2000. This last task was
   accomplished in 1997 when Act 776 created a seven district map which
   included a new majority-black district—the present District 7—
   encompassing almost all of Orleans Parish. 6 (That map, which remains in
   effect today, is reprinted above). Finally, the Chisom decree provided the
   Eastern District “shall retain jurisdiction over this case until the complete
   implementation of the final remedy has been accomplished.”
           In 2012, federal litigation arose over the decree. The dispute
   concerned the tenure of then-Justice Bernette Johnson, who had been elected
   to the Chisom seat in 1994 and to the District 7 seat in 2000. See Chisom v.
   Jindal, 890 F. Supp. 2d 696, 707 & n.27 (E.D. La. 2012). Interpreting the
   decree, the Eastern District ruled Justice Johnson was to be fully credited for
   her service since 1994, resulting in her elevation to the position of Chief
   Justice. Id. at 728. The court rejected Louisiana’s argument that it lacked
   jurisdiction to interpret the decree. To the contrary, the court ruled there had
   been no “affirmative ruling” terminating the decree, “nor . . . any request
   that this be done.” Id. at 711. It also found that the decree’s “final remedy”
   had not been accomplished yet and that the court therefore had “continuing
   jurisdiction and power to interpret the [decree]” to settle Justice Johnson’s




           6
            Act 776 did not perfectly comply with the Chisom decree because the new District
   7 “was not the entirety of Orleans Parish.” Chisom, 890 F. Supp. 2d at 706. But the parties
   successfully moved to modify the decree to incorporate Act 776 as an “addendum.” Ibid.




                                               6
Case: 20-30734         Document: 00516018757               Page: 7      Date Filed: 09/17/2021




                                          No. 20-30734


   tenure. Ibid. The court “expressly retain[ed] jurisdiction over th[e] case until
   that final remedy is implemented.” Ibid.
                                                B.
           On appeal, Louisiana argues the district court read the Chisom decree
   too narrowly. According to the state, the decree’s “four corners” encompass
   all seven supreme court districts, not just District 7. This means, we are told,
   that the decades-old decree “dictat[es] the perpetuation of the redistricting
   finalized by the Louisiana Legislature in 1997” and “constitutes a continuing
   injunction with respect to the seven Louisiana Supreme Court districts
   . . . under the exclusive jurisdiction of the Eastern District Court.”
   Accordingly, by seeking to redraw District 5, Louisiana contends Plaintiffs
   are asking the district court to exceed its jurisdiction and “modify the
   orders” of another district. The district court disagreed, reading the Chisom
   decree to affect only the existing majority-black district in Orleans Parish. On
   that view, Plaintiffs’ suit “falls outside the [decree’s] jurisdiction” because
   it addressed only District 5. We agree with the district court.
           “Consent decrees are hybrid creatures, part contract and part judicial
   decree.” Smith v. Sch. Bd. of Concordia Par., 906 F.3d 327, 334 (5th Cir. 2018)
   (citation omitted). They are interpreted “according to general principles of
   contract law.” Frew v. Janek, 780 F.3d 320, 327 (5th Cir. 2015) (cleaned up);
   accord United States v. ITT Continental Baking Co., 420 U.S. 223, 238 (1975).
   We consult the contract law of the relevant state, here Louisiana. 7 See La.
   Civ. Code art. 2045 et seq. Under Louisiana law, courts seek the parties’
   common intent starting with the contract’s words, which control if they are


           7
            See, e.g., Clardy Mfg. Co. v. Marine Midland Bus. Loans Inc., 88 F.3d 347, 352 (5th
   Cir. 1996) (“We look to state law to provide the rules of contract interpretation.”); see also
   Frew, 780 F.3d at 327 n.28 (noting our court has “previously applied Texas law in cases
   involving consent decrees concluded between Texas parties” (citations omitted)).




                                                 7
Case: 20-30734      Document: 00516018757          Page: 8    Date Filed: 09/17/2021




                                    No. 20-30734


   clear and lead to no absurdities. See La. Civ. Code arts. 2045, 2046.
   “Furthermore, a contract is to be construed as a whole and each provision in
   the contract must be interpreted in light of the other provisions.” Baldwin v.
   Bd. of Sup’rs for Univ. of La. Sys., 2014-0827, p. 7 (La. 10/15/14), 156 So. 3d
   33, 38 (citing La. Civ. Code art. 2050). When a contract resolves a
   lawsuit, it “extends only to those matters the parties intended to settle and
   the scope of the transaction cannot be extended by implication.” Trahan v.
   Coca Cola Bottling Co. United, Inc., 2004-0100, p. 15 (La. 3/2/05), 894 So. 2d
   1096, 1107 (citing La. Civ. Code art. 3073; Ortego v. State, Dept. of Transp.
   & Dev., 96-1322, p. 7 (La. 2/25/97), 689 So. 2d 1358, 1363; Brown v. Drillers,
   Inc., 93-1019, p. 8 (La. 1/14/94), 630 So. 2d 741, 748). Such a contract “must
   be considered as a whole and in light of attending events and circumstances.”
   Ibid.; see also La. Civ. Code art. 3076 (“A compromise settles only those
   differences that the parties clearly intended to settle, including the necessary
   consequences of what they express.”).
          The district court’s construal of the Chisom decree follows these
   principles. The court first looked to the decree’s four corners and read it
   holistically. See La. Civ. Code arts. 2045, 2050. As the court observed,
   “most of the preamble” and the “great majority” of the decree “are devoted
   almost entirely to the creation of the Supreme Court district in Orleans
   Parish and the operation of its new justice.” That is correct. The decree’s
   preamble frames it as addressing only the “multimember First Supreme
   Court district,” and the decree addresses step-by-step how that district is to
   be converted into today’s majority-black District 7. Thus, properly read in
   context, the decree’s references to “the system for electing the Louisiana
   Supreme Court” or to the “restructuring of the Supreme Court of
   Louisiana,” point to converting the one at-large district into the present-day
   majority-black district. Those references do not, as Louisiana argues, mean
   the decree overhauled all supreme court electoral districts.




                                          8
Case: 20-30734      Document: 00516018757           Page: 9     Date Filed: 09/17/2021




                                     No. 20-30734


          Furthermore, the district court also properly read the decree in light
   of the 1986 lawsuit it settled. See La. Civ. Code arts. 3073, 3076; Trahan,
   894 So. 2d at 1107. As the court explained, Chisom was “a class action suit on
   behalf of all blacks registered to vote in Orleans Parish,” claiming their votes
   were diluted by the then-existing First District. See Chisom, 890 F. Supp. 2d
   at 702. The Chisom decree sought to remedy that alleged defect by creating
   the interim Chisom seat and the present-day District 7. Id. at 704–06. Indeed,
   the decree is explicitly framed in terms of the “Chisom plaintiffs[’]” claim
   that the “multi-member district system . . . in the First Supreme Court
   District . . . dilutes black voting strength” in violation of the VRA. The
   district court was therefore correct that the scope of the Chisom suit
   illuminates the scope of the decree, showing it has nothing to do with the
   present case.
          In response, Louisiana points to the decree’s calling for
   “reapportionment of the seven districts of the Louisiana Supreme Court.” But
   Louisiana misses the context of that statement. The next sentence specifies
   that “[t]he reapportionment will provide for a single-member district that is
   majority black in voting age population that includes Orleans Parish in its
   entirety.” So, while the decree does reference the anticipated restructuring
   of all districts, its focus is on the one majority-black district—today’s District
   7—sought by the Chisom suit. That suit had nothing to do with the other
   districts and, accordingly, the decree has nothing to say about how they are
   to be apportioned. Louisiana’s squinting at one statement in the decree
   ignores the rule that “[o]ne provision of a contract should not be construed
   separately at the expense of disregarding other provisions.” Baldwin, 156 So.




                                           9
Case: 20-30734        Document: 00516018757                Page: 10        Date Filed: 09/17/2021




                                           No. 20-30734


   3d at 38 (citing Sims v. Mulhearn Funeral Home, Inc., 07-0054, p. 8 (La.
   5/22/07), 956 So. 2d 583, 589; La. Civ. Code art. 2050). 8
           Louisiana next focuses on the decree’s statement that “future
   Supreme Court elections . . . shall take place in the newly reapportioned
   districts.” From this, Louisiana draws the conclusion that the decree
   “dictat[es] the perpetuation” of the entire 1997 redistricting, vesting the
   Eastern District with “exclusive jurisdiction” over “all future elections” in
   all “seven Louisiana Supreme Court districts” (emphasis in brief).
           This overreads the decree extravagantly. Louisiana forgets “the
   inherent limitation upon federal judicial authority” that “federal-court
   decrees must directly address and relate to the constitutional violation
   itself.” Bd. of Educ. of Okla. City Pub. Sch. v. Dowell, 498 U.S. 237, 247 (1991)
   (quoting Milliken v. Bradley, 433 U.S. 267, 282 (1977)). The violation alleged
   in Chisom was vote dilution in the at-large district, not in the other five single-
   member districts or statewide. The decree was tailored to remedy that
   violation. But Louisiana wants us to read the decree as “perpetuat[ing]”
   federal control over all elections in all districts. That we cannot do. Even if
   the decree supported Louisiana’s maximalist reading (it does not, see supra),
   a federal consent decree cannot manacle a state’s entire judicial election
   system based on an alleged violation in one district. A federal court would lack
   authority to enter such a decree, even if the parties asked it to. 9 So, we reject


           8
              See also Frew, 780 F.3d at 328 (observing “courts must be particularly wary of
   isolating from its surroundings or considering apart from other provisions a single phrase,
   sentence, or section” (citation omitted)); id. at 329 (warning that a “results-oriented”
   assessment based on isolated language “would be wholly inconsistent with the rules of
   contract interpretation”)
           9
              See, e.g., Milliken, 433 U.S. at 282 (explaining “federal-court decrees exceed
   appropriate limits if they are aimed at eliminating a condition that does not violate the
   Constitution . . . or if they are imposed upon governmental units that were neither involved
   in nor affected by the constitutional violation” (citations omitted)); see also Horne v. Flores,




                                                 10
Case: 20-30734        Document: 00516018757               Page: 11       Date Filed: 09/17/2021




                                          No. 20-30734


   Louisiana’s argument that the Chisom decree extends continuing federal
   judicial control over every election in every supreme court district.
           In light of that, we are puzzled by Louisiana’s invoking “federalism
   concerns” to support its argument. Louisiana’s brief asserts that “federalism
   concerns are significantly heightened” when litigants use federal courts to
   “maintain injunctive oversight of a state’s sovereign functions.” Yet, on the
   next page, Louisiana tells us that it entered into the Chisom decree “to avoid
   further litigation over supreme court districts” and that the decree “is
   binding upon [Louisiana] in perpetuity unless and until [the Eastern District]
   says otherwise” (emphasis added). That is both wrong and baffling. Wrong,
   because federal “consent decrees are ‘not intended to operate in
   perpetuity.’” Guajardo v. Tex. Dep’t of Crim. Justice, 363 F.3d 392, 394 (5th
   Cir. 2004) (quoting Dowell, 498 U.S. at 237). Baffling, because a state does
   not champion “federalism” by trying to consign its supreme court elections
   to perpetual federal supervision.
           It is of course true that “institutional reform injunctions often raise
   sensitive federalism concerns,” as they frequently “involve[] areas of core
   state responsibility.” Horne, 557 U.S. at 448; see also M.D. ex rel. Stukenberg
   v. Abbott, 907 F.3d 237, 271 (5th Cir. 2018) (observing, for the same reason,
   that “institutional reform injunctions are disfavored” (citing Horne, 557 U.S.
   at 448)). But federalism is protected, not by overextending such injunctions,
   but by confining them to their proper scope. 10 We do so here. The Chisom



   557 U.S. 433, 450 (2009); M.D. ex rel. Stukenberg v. Abbott, 907 F.3d 237, 271 (5th Cir. 2018)
   (both making the same point).
           10
             See, e.g., Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004) (“If not limited
   to reasonable and necessary implementations of federal law, remedies outlined in consent
   decrees involving state officeholders may improperly deprive future officials of their
   designated legislative and executive powers” and “may also lead to federal-court oversight
   of state programs for long periods of time even absent an ongoing violation of federal




                                                11
Case: 20-30734        Document: 00516018757               Page: 12       Date Filed: 09/17/2021




                                          No. 20-30734


   decree aimed to remedy alleged vote dilution in one supreme court district,
   not to reform the whole system. The present suit challenges a different part
   of that system the decree does not touch. The Eastern District’s continuing
   jurisdiction to enforce the decree, whatever that amounts to, thus presents
   no jurisdictional impediment to the Middle District’s hearing Plaintiffs’ suit.
           Finally, Louisiana insists that—should Plaintiffs win—any remedy
   would inevitably conflict with the Chisom decree, putting the state “in the
   absurd position of having to disregard one court’s orders to comply with
   another court’s orders.” We disagree. Louisiana’s argument again depends
   on its misreading the decree to control all seven districts. As explained,
   though, the decree substantively addressed only the eventual District 7. And
   even assuming some possible conflict between District 7 and a remedy in
   District 5, Louisiana cites no case showing such a possibility implicates a
   court’s subject matter jurisdiction. It only cites cases teaching that “comity”
   counsels one court to avoid interfering with another’s jurisdiction. 11 To be
   sure, if a proposed new district in this case sought to incorporate precincts in
   District 7, comity issues would obviously arise. But this interlocutory appeal
   involves subject-matter jurisdiction, not comity, and so the cases Louisiana
   cites are inapposite.




   law.”); Horne, 557 U.S. at 449 (“Where state and local officials inherit overbroad or
   outdated consent decrees that limit their ability to respond to the priorities and concerns of
   their constituents, they are constrained in their ability to fulfill their duties as
   democratically-elected officials.” (cleaned up)).
           11
              See Brittingham v. Comm’r of Internal Revenue, 451 F.2d 315, 318 (5th Cir. 1971)
   (“[C]omity dictates that courts of coordinate jurisdiction not review, enjoin or otherwise
   interfere with one another’s jurisdiction.”); Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403,
   408 (5th Cir. 1971) (in light of “comity and the orderly administration of justice,” a court
   should decline jurisdiction over a case that would “interfere[] with or usurp[]” another
   court’s jurisdiction).




                                                12
Case: 20-30734        Document: 00516018757               Page: 13       Date Filed: 09/17/2021




                                          No. 20-30734


           To these problems with Louisiana’s argument, we add a more
   fundamental one: Louisiana “assume[s]” the three-decades-old Chisom
   decree is still in force, yet fails to explain why. The state’s brief says only that
   the Eastern District “never relinquished jurisdiction” over Chisom; that, in
   the 2012 litigation over Justice Johnson’s tenure, the court “disagreed” with
   Louisiana that the decree had lapsed; and that Louisiana is consequently “left
   no other option” than to “assume . . . [the] [d]ecree is still in effect today.”
   That is weak sauce.
           Louisiana’s argument glosses over what the Eastern District actually
   said in its 2012 order. The court interpreted the Chisom decree to give Justice
   Johnson tenure back to 1994. Chisom, 890 F. Supp. 2d at 711. So, it found the
   final remedy “has not yet been implemented” and retained jurisdiction “until
   that final remedy is implemented.” Ibid. (emphases added). Since then nearly
   ten years have passed. In that time, Justice Johnson became Chief Justice and
   has now retired. 12 In light of those developments, one might think the
   decree’s final remedy has been implemented. But Louisiana has evidently
   never asked the Eastern District to vacate the decree.
           In any event, we need not decide that question. Even assuming the
   Chisom decree still lives, it does not touch Plaintiffs’ VRA suit. So, the
   district court correctly ruled the decree did not oust it of jurisdiction. That is
   the only issue we decide today. We express no opinion on the merits of
   Plaintiffs’ suit or on any other matter pending before the district court.




           12
               See La. S. Ct., Biography of Associate Justice Piper D. Griffin,
   https://www.lasc.org/About/Biography?p=Piper_D._Griffin (last visited Aug. 24, 2021)
   (reporting Justice Griffin’s 2020 election to the District 7 seat, “following in the footsteps
   of Chief Justice Bernette J. Johnson and Justice Revius Ortique”).




                                                13
Case: 20-30734   Document: 00516018757       Page: 14   Date Filed: 09/17/2021




                              No. 20-30734


                                  IV.
         The certified order is AFFIRMED.




                                   14
Case: 20-30734        Document: 00516018757               Page: 15       Date Filed: 09/17/2021




                                          No. 20-30734


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
           In 2019, plaintiffs sued under the Voting Rights Act in the United
   States District Court for the Middle District of Louisiana. It’s undisputed
   that plaintiffs’ claims “aris[e] under the Constitution, laws, or treaties of the
   United States” and hence the district court had subject matter jurisdiction
   under 28 U.S.C. § 1331. It’s also undisputed that Louisiana has no
   jurisdictional defenses that sound in the Constitution, laws, or treaties of the
   United States. The only question is whether a 29-year-old consent decree can
   somehow strip the district court of the jurisdiction conferred by Congress.
   Much has been written about the perniciousness of consent decrees. ∗ But I
   am unaware of any authority from any source that suggests a consent
   decree—even in its most pernicious manifestation—can undo the


           ∗
              See, e.g., Horne v. Flores, 557 U.S. 443, 449 (2009) (Consent decrees may
   improperly “bind state and local officials to the policy preferences of their predecessors.”);
   Frew ex. rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004) (“If not limited to reasonable and
   necessary implementations of federal law, remedies outlined in consent decrees involving
   state officeholders may improperly deprive future officials of their designated legislative
   and executive powers.”); Michael W. McConnell, Why Hold Elections? Using Consent
   Decrees to Insulate Policies from Political Change, 1987 U. Chi. Legal F. 295, 297 (1987)
   (“To the extent that consent decrees insulate today’s policy decisions from review and
   modification by tomorrow’s political processes, they violate the democratic structure of
   government.”); id. at 317 (“[C]onsent decrees can enable officials to transgress limits on
   their authority or sidestep political checks and balances.”); Douglas Laycock, Consent
   Decrees Without Consent: The Rights of Nonconsenting Third Parties, 1987 U. Chi. Legal
   F. 103, 128 (1987) (proposing that “courts should refuse to approve any consent decree
   that limits the arguable legal rights of some [third party] whose existence is known or
   foreseeable,” because “entry of the consent decree commits the court against the rights of
   [the third party] in a way unlikely to be undone in any attempt at de novo litigation”); id.
   at 132 (“The consent decree allows A and B to avoid responsibility for the harm they inflict
   on C; it provides the legitimacy of a judicial decision without the reality of a judicial
   decision.”); id. at 133 (“[M]ost consent decrees reflect no judgment of any government
   official. A and B draft and approve the decree; court approval is a mere rubber stamp.”);
   Donald L. Horowitz, Decreeing Organizational Change: Judicial Supervision of Public
   Institutions, 1983 Duke L.J. 1265, 1294–95 (1983) (“Nominal defendants are sometimes
   happy to be sued and happier still to lose.”).




                                                15
Case: 20-30734     Document: 00516018757           Page: 16   Date Filed: 09/17/2021




                                    No. 20-30734


   jurisdiction that Congress conferred. The order denying Louisiana’s motion
   to dismiss should be affirmed for that reason.




                                         16